UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – QSB/A Amendment No. 2 [mark one]  QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: February 28, 2007  TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-32619 The Tradeshow Marketing Company, Ltd. (Exact name of registrant as specified in its charter) Nevada 06-1754875 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 4550 East Cactus Road, Suite 220 Phoenix, AZ 85032-7702 (Address of principal executive offices including zip code) (800) 585-8762 (Registrant’s telephone number, including area code) Sierra Corporate Services 100 W. Liberty Street, 10th Floor, Reno, NV 89501 (Name and address of agent for service) (775) 788-2000 (Telephone Number, including area code, of agent for service) with a copy to: SteadyLaw Group, LLP 501 W. Broadway, Suite 800 San Diego, CA 92101 Telephone (619) 399-3090 Telecopier (619) 330-1888 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes  No  Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 19,149,033shares of common stock, $.0001 par value per share, as of February 28, 2007. Transitional Small Business Disclosure Format (check one): Yes No  1 Quarterly Report on FORM 10-QSB For The Period Ended February 28, 2007 Table of Contents The Tradeshow Marketing Company, Ltd. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The Tradeshow Marketing Company, Ltd. Balance Sheets (unaudited) May 31, February 28, 2006 2007 (Audited) (Unaudited) (Restated) ASSETS Current Assets Cash and Cash Equivalents $ 127,788 $ 43,538 Accounts Receivable 17,884 - Prepaid Expenses 17,960 Inventory 56,108 36,436 Total Current Assets 219,740 79,974 Long Term Assets Equipment - Net 21,719 28,805 Vehicles - Net 11,610 14,305 Network Infrastructure & Software 38,803 43,763 Other Assets 3,486 3,673 Total Long Term Assets 75,618 90,546 Total Assets $ 295,358 $ 170,520 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts Payable $ 17,532 $ 46,423 Shareholder Loan - Related Party 95,187 28,673 Current Portion - Vehicle Loan 5,739 5,484 Total Current Liabilities 118,458 80,580 Vehicle Loan 7,699 13,069 Total Liabilities 126,157 93,649 Stockholders' Equity Common Stock, authorized 50,000,000 shares, par value $0.0001, issued and outstanding on February 28 , 2007 and May 31, 2006 is 19,149,033 and 17,869,283 respectively 1,917 1,789 Paid in Capital 856,301 510,913 Subscription Receivable - - Accumulated Currency Translation - 14,141 Accumulated Deficit (689,017 ) (449,972 ) Total Stockholders' Equity 169,201 76,871 Total Liabilities and Stockholders' Equity $ 295,358 $ 170,520 The accompanying notes are an integral part of these statements 3 The Tradeshow Marketing Company, Ltd. Statments of Operations (unaudited) Nine Months Ended Three Months Ended February 28, February 28, 2007 2006 2007 2006 Revenue $ 344,686 $ 246,465 $ 145,989 $ 168,483 Cost of Sales 152,973 130,664 35,694 67,247 Gross Profit 191,713 115,801 110,295 101,236 Expenses General and Administrative 331,173 323,734 136,078 94,953 Professional Fees 99,585 63,869 70,532 2,827 Officer Compensation - Total Expenses 430,758 387,603 206,610 97,780 Net Profit / (Loss) $ 239,045 ) $ 271,802 ) $ (96,315 ) $ 3,456 Basic and Diluted (Loss) per Share $ (0.01 ) $ (0.02 ) $ (0.01 ) $ 0.00 Weighted Average Number of Shares 18,136,177 17,640,886 18,136,177 17,640,886 The accompanying notes are an integral part of these statements 4 The Tradeshow Marketing Company, Ltd. Restated Statements of Stockholders' Equity (unaudited) Dec 5, 2003 (Inception) to February 28, 2007 Foreign Common Stock Paid in Subscriptions Currency Accumulated Total Shares Amount Capital Receivable Translation Deficit Equity Shares Issued to Founders at $0.0001 per share 51,000,000 $ 5,100 $ 4,900 $ - $ - $ - $ 10,000 Deposits received for stock subscriptions 89,264 89,264 Currency Translation 1,115 1,115 Net Loss (29,058 ) (29,058 ) Balance, May 31, 2004 51,000,000 5,100 4,900 89,264 1,115 (29,058 ) 71,321 Shares Issued for Cash at $0.15 per share 666,667 67 99,933 (89,264 ) 10,736 Shares Issued for Cash at $0.001 per share 5,300,000 530 4,470 5,000 Founders Shares Cancelled (41,000,000 ) (4,100 ) 4,100 - Shares Issued for Services at $0.35 per share 38,592 4 13,503 13,507 Shares Issued for Cash and subscriptions receivable at $0.15 per share 746,704 75 111,930 (87,527 ) 24,478 Currency Translation 2,612 2,612 Net (Loss) (58,941 ) (58,941 ) Balance, May 31, 2005 16,751,963 1,676 238,836 (87,527 ) 3,727 (87,999 ) 68,713 Cash Received on Subscription Receivable 87,527 87,527 Shares Issued for Cash for $0.15 per share 291,400 29 43,681 43,710 Shares issued for Acqusition at $1.00 per share 15,000 2 14,998 15,000 Shares Issued for Cash for $0.25 per share 420,000 42 104,958 105,000 Shares issued for Services at $0.10 per share 295,000 30 29,470 29,500 Shares Issued for Cash at $0.25 per share 275,920 28 68,952 68,980 Shares Issued for Cash at $0.50 per share 20,000 2 9,998 10,000 Shares returned and Cancelled (200,000 ) (20 ) 20 - Currency Translation 10,414 10,414 Net (Loss) (361,973 ) (361,973 ) Balance, May 31, 2006 17,869,283 1,789 510,913 - 14,141 (449,972 ) 76,871 Contributed Capital 14,141 (14,141 ) - Shares Issued for Cash at $0.50 per share 20,000 2 9,998 10,000 Shares issued for Services at $0.10 per share 25,750 3 12,872 12,875 Shares issued for Services at $0.25 per share 200,000 20 49,980 50,000 Shares issued for Cash at $0.25 per share 714,000 71 178,429 178,500 Shares issued for Conversion of Debt at $0.25 per share 320,000 32 79,968 80,000 Net (Loss) (239,045 ) (239,045 ) Balance, February 28, 2007 19,149,033 $ 1,917 $ 856,301 $ - $ - $ (689,017 ) $ 169,201 The accompanying notes are an integral part of these statements 5 The Tradeshow Marketing Company, Ltd. Statements of Cash Flows (unaudited) Nine Months Ended Three Months Ended February 28, February 28, 2007 2006 2007 2006 Operating Activities Net Profit / (Loss) $ (239,045 ) $ (271,802 ) $ (96,315 ) $ 3,456 Significant Non-Cash Transactions Stock issued for service 62,875 30 50,000 (20 ) Contributed Capital 14,141 18,096 - - Stock Cancelled - Subscriptions Receivable - Depreciation / Amortization Expense 12,696 3,030 2,774 1,010 Foreign Currency Translation (14,141 ) (3,177 ) 2,974 Changes in Assets and Liabilities (Increase)/Decrease in Inventory (19,672 ) (34,708 ) (33,004 ) (22,950 ) (Increase)/Decrease in Accounts Receivable (17,884 ) (4,846 ) 2,133 17,847 (Increase)/Decrease in Other Assets 187 3,759 167 150 (Increase)/Decrease in Prepaid Expense (17,960 ) - (17,960 ) - Increase/(Decrease) in Payables (28,891 ) 8,122 16,763 25,067 Net Cash (Used) by Operating Activities (247,694 ) (281,496 ) (75,442 ) 27,534 Investment Activities Purchase of Network Infastructure 688 (25,875 ) - (25,875 ) Equipment Purchase 1,357 (18,390 ) - (6,869 ) Cash (Used) by Investment Activities 2,045 (44,265 ) - (32,744 ) Financing Activities Proceeds from Shareholder Loans 146,514 1,359 8,498 (1,160 ) (Payments) of Shareholder Loans - - - Proceeds/(Payments) - Equipment Financing (5,115 ) (2,274 ) (2,098 ) (726 ) Proceeds from sale of Common Stock 188,500 302,716 178,500 58,980 Cash Provided by Financing Activities 329,899 301,801 184,900 57,094 Net Increase / (Decrease) in Cash 84,250 (23,960 ) 109,458 51,884 Cash, Beginning of Period 43,538 86,876 18,330 11,032 Cash, End of Period $ 127,788 $ 62,916 $ 127,788 $ 62,916 Significant Non-Cash Transactions: The company relocated its home office to the U.S. and adjusted the foreign currency translation to contributed capital. The conpany issued 320,000 common shares to convert $80,000 in shareholder loans. Supplemental Information: Interest Paid $ 2,156 $ 5,371 $ 2,156 $ 2,381 Income Taxes Paid $ - $ - $ - $ - The accompanying notes are an integral part of these statements 6 THE TRADESHOW MARKETING COMPANY INC NOTES TO UNAUDITED FINANCIAL STATEMENTS (February 28, 2007 and May 31, 2006) NOTE 1.GENERAL ORGANIZATION AND BUSINESS The Tradeshow Marketing Company, Inc. (the Company) was organized in the state of Nevada on December 3, 2003.The Company was formed to marketing specialty products at tradeshows, infomercials, specialty product shops and kiosks in malls.The Company through August 31, 2006 has only been selling at tradeshows and in malls. On August 31, 2005, the Company purchased the inventory and executed a sublease agreement with two small retail stores in the Arrowhead and Paradise Valley Malls in Phoenix, Arizona. The Company operates on a May 31 fiscal year end. These statements have been adjusted to reflect the restatement of the Company’s May 31, 2006 and 2005 audited financial statements. NOTE2.SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES The relevant accounting policies and procedures are listed below. Adjustments within Financial Statements These statements have been adjusted to reflect the restatement of the Company’s May 31, 2006 and 2005 audited financial statements.Please refer to the restated financials for May 21, 1006 and 2005 for details. The Balance Sheet and Statement of Stockholders’ Equity for the current nine month period ended February 28, 2006 has been adjusted to reflect the increase in Paid in Capital of $14,141 to eliminate the $14,141 accumulated foreign currency translation. Accounting Basis The statements were prepared following generally accepted accounting principles of the United States of America consistently applied. Cash and Cash Equivalents Cash and cash equivalents consist of cash and deposits in transit. Dividends The Company has not yet adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. 7 Translation of Currency The company’s headquarters were in Canada through May 31, 2006 and maintained its financial records in $CDN.For the sake of reporting the Balance Sheet, amounts were converted to United States dollars using the exchange rate at the end of each period.Income statement amounts were converted using an average rate for the period resulting in a translation gain or loss for each period shown. On June 1, 2006 the Company relocated its headquarters to Phoenix, Arizona and established its accounts in U.S. Banks and adopted the U.S. Dollar as its functional currency.The company has eliminated its accumulated adjustment for foreign currency translation to contributed capital. Inventory The company inventories finished products it has purchased for resale. Revenue Recognition and Accounts Receivable All the sales for the Company are on a point of sale/cash and carry basis.The Company does not carry receivables for any sales.All sales are final.Revenue is recognized when a sale is made.No warranties are expressed or offered on any goods except that of the manufacturer, which they support directly. Advertising Expense Advertising, promotion and marketing costs are expensed as incurred.Advertising expense for the period ended February 28, 2007 and May 31, 2006 was $9,588, and $4,327 respectively. Income Taxes The provision for income taxes is the total of the current taxes payable and the net of the change in the deferred income taxes. Provision is made for the deferred income taxes where differences exist between the period in which transactions affect current taxable income and the period in which they enter into the determination of net income in the financial statements. Equipment Equipment is stated at cost.Depreciation is computed using the straight-line method over the assets useful lives, which are 5 year to 7 years.Maintenance and repairs are charged to expense as incurred. 28-Feb-06 31-May-06 Equipment $ 27,050 $ 32,387 Accumulated Depreciation (5,331 ) (3,582 ) Equipment – Net $ 21,719 $ 28,805 Vehicle $ 23,906 $ 24,041 Accumulated Depreciation (11,610 ) (9,736 ) Vehicle - Net $ 12,091 $ 14,305 Network Infrastructure $ 54,100 $ 52,028 Accumulated Depreciation (15,297 ) (8,265 ) Network Infrastructure – Net $ 38,803 $ 43,763 The difference in the value of the vehicle is reflective of the change in the foreign currency rate 8 Earnings per Share (EPS) The basic earnings (loss) per share are calculated by dividing the Company’s net income available to common shareholders by the weighted average number of common shares during the year. The diluted earnings (loss) per share are calculated by dividing the Company’s net income (loss) available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted as of the first of the year for any potentially dilutive debt or equity. The Company has not issued any options or warrants since inception, or other dilutive securities. The numerators and denominators used in the computations of basic and diluted EPS are presented in the following table: February 28, 2007 2006 Numerators for Basic and Diluted EPS Net income/(loss) to common shareholders $ (239,045 ) $ (271,802 ) Denominators for Basic and Diluted EPS Weighted average of shares outstanding 18,136,177 17,640,886 Basic and Diluted Earnings/(Loss) Per Share $ (0.01 ) $ (0.02 ) NOTE 3.STOCKHOLDERS’ EQUITY Common Stock The Company is authorized 50,000,000 common shares with a $0.0001 par value. Year Ended May 31, 2004 At inception the Company Issued 51,000,000 million shares to the founder for an investment of $5,100.After year end the founder returned and the Company cancelled 41,000,000 common shares leaving a net of 10,000,00 for the founder. During the year ended May 31, 2004 cash deposits on private placement stock subscriptions in the amount of $89,264 were received the stock was not issued until July 8, 2004. Year Ended May 31, 2005 On July 8, 2004, the Company issued 666,667 common shares in a private placement at $0.15 per share for a total of $100,000 cash less $89,264 deposits previously received. On August 1, 2004, the Company issued 5,300,000 common shares under a previously committed Regulation D 504 offering and raised $5,000.These funds were used to pay legal fees. On August 1, 2004, the Company received and cancelled 41,000,000 common shares from its founder. On April 30, 2005, the Company issued 38,592 common shares for consulting services valued at $13,507 or $0.35 per share. On May 31, 2005, the Company issued 746,407 common shares at $0.15 per share in a private placement and received $28,578 cash and $83,427 subscriptions Receivable. 9 Year Ended May 31, 2006 On July 15, 2005, the Company issued 291,400 common shares at $0.15 per share in a private placement for cash in the amount of $43,710. Between August 15 and August 30, 2005 the Company issued 420,000 common shares at $0.25 per share in a private placement for cash in the amount of $105,000. During the period ended May 31, 2006, the Company issued 310,000 common shares at $0.10 per share for director and consulting services valued at $31,000. On December 1, 2005 the Company issued 275,920 common shares at $0.25 per share in a private placement for $68,980 cash. On February 20, 2006 the Company issued 20,000 common shares at $0.50 per share in a private placement for $10,000 cash. On February 28, 2006 the Company received and cancelled 200,000 common shares that were issued in error. Period Ended November 30, 2006 On June 1, 1006 the Company recorded $14,141 contributed capital to eliminate the accumulated foreign currency translation balance. On August 30, 2006 the Company issued 20,000 con shares in a private placement for $10,000. On October 15, 2006 the Company issued 25,750 common shares for services at $12,875. On December 30, 2006 the Company issued 200,000 common shares at $0.25 per share for services valued at $50,000. On January 15, 2007 the Company issued 714,000 common shares at $0.25 per share for $178,500 cash and 320,000 common shares at $0.25 for the conversion of $80,000 shareholders loan. 10 NOTE 4.NOTES PAYABLE – RELATED PARTY TRANSACTION Following are the notes payable as of February 28, 2007 and May 31, 2006.The Current portion of vehicle loan is estimated using the $CDN payment times the 2006 average exchange rate to $US: Installment note on vehicle, 28-Feb-07 31-May-06 $537 ($CDN) payment for 60 months, Annual interest rate at 7.39% $ 13,438 $ 18,553 Less: Current Portion (5,739 ) (5,484 ) Long-Term Portion 7,699 14,253 Demand note, non-interest, Related Party 95,187 28,673 Notes Payable $ 102,886 $ 41,742 A shareholder has provided operational financing to the company on an unsecured, non-interest bearing, demand note. 11 NOTE 5.PROVISION FOR INCOME TAXES The Company provides for income taxes under Statement of Financial Accounting Standards NO. 109, Accounting for Income Taxes. SFAS No. 109 requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect when these differences are expected to reverse. SFAS No. 109 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized.The total deferred tax asset is $151,584 as of May 31, 2006, which is calculated by multiplying a 22% estimated tax rate by the cumulative NOL of $689,017.The total valuation allowance is a comparable $151,584. The provision for income taxes is comprised of the net changes in deferred taxes less the valuation account plus the current taxes payable as shown in the chart below. May 31, 2006 2005 Net changes in Deferred Tax Benefit $ 79,634 $ 12,967 Valuation account (79,634 ) (12,967 ) Current Taxes Payable 0 0 Net Provision for Income Taxes $ 0 $ 0 Below is a chart showing the estimated federal net operating losses and the years in which they will expire. Year Amount Expiration 2004 $ 29,058 2024 2005 58,941 2025 2006 361,973 2026 2007 239,045 2027 Total $ 689,017 NOTE 6.OPERATING LEASES AND OTHER COMMITMENTS: The Company has two operating subleases for retail outlets located in the Arrowhead and Paradise Valley Malls in Phoenix, Arizona with aggregate monthly payment of $8,045 or $96,450 per year.These leases expire in March 2007.The numbers shown below assume that the company will be able to renew its lease or sublease and continue to operate these facilities at the current rate: Year 1 Year 2 Year 3 Year 4 Year 5 Retail Outlets $ 96,450 $ 96,450 $ 96,450 $ 96,450 $ 96,450 NOTE 7.
